DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1 and 11, all prior art fail to teach or suggest, alone or in combination, the recited audio processing device and method used to regulate a sound source of a designated object, wherein the audio processing device comprises a signal reception unit used to receive an original two-channel signal; an angle detection unit used to detect an included angle of the designated object with respect to an ear of a user; a beamforming unit used to form a first beam and a second beam ina clockwise direction and a counterclockwise direction respectively according to the included angle to obtain a bidirectional sound signal; a rotation unit used to perform a sound rotation process, so that the ear is directed toward the sound source of the designated object, and a rotated two-channel sound signal is obtained; an end fire array used to obtain a unidirectional sound signal towards the sound source of the designated object, wherein the unidirectional sound signal contains a noise; a signal processing unit used to obtain a sound signal characteristic of the sound source of the designated object according to the bidirectional sound signal and the unidirectional sound signal; and a regulation unit used to regulate the sound signal characteristic of the sound source of the designated object to synthesize a regulated two-channel signal.  No prior art was found that discloses or teaches the limitations of claims 1 and 11.
Claims 2-10 and 12-20 are dependent upon claims 1 and 11, respectively, therefore, claims 2-10 and 12-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inanaga et al. (US Patent 5,687,239) teach audio reproduction apparatus.  Inanaga et al. (US Patent 5,717,767) teach an angle detection apparatus and audio reproduction apparatus using it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652